Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidoh et al. (US PGPub 2008/0067583).
Claim 1:  Kidoh teaches (Fig. 8-13) a semiconductor device comprising: a wiring layer including a first metallic film (140b) [0069] provided on an oxide film (124) [0065], a second metallic film (144c) provided on the first metallic film, 5and a polysilicon film (150) provided on the second metallic film; and an element layer provided on the wiring layer and including semiconductor elements (180/172, memory stack) electrically connected [0065-0068] to the first metallic film (140b), wherein standard Gibbs energy of formation of a first metal 10included in the first metallic film is lower than that of a 
Claim 2:  Kidoh teaches [0069] first metal is at least one of titanium (Ti), zirconium 15(Zr), and hafnium (Hf), and the second metal is tungsten.  
Claim 5:  Kidoh teaches [0069] the first metallic film is thinner (along Y-Y’ as shown in fig. 18) than the second metallic film.  
Claim 6:  Kidoh teaches (Fig. 8-13) a manufacturing method of a semiconductor device, the 30method comprising: forming a wiring layer on an oxide film (124) [0065],  the wiring layer including a first metallic film including a first metal (140b) [0069], a second metallic film (144c) including a second metal having higher standard Gibbs energy of formation than the first metal, and a polysilicon 35film (150), where the films being sequentially stacked; and forming an element layer (180/172, memory stack) on the wiring layer, the element 11 layer including semiconductor elements electrically connected to the first metallic film [0065-0068].  The claim language as presented does not preclude other materials to be deposited in between the metallic layers and the polysilicon layer.  Kidoh’s films are stacked in the same order as applicants and therefore meet the claim limitation.   

Claim 10:  Kidoh teaches [0069] the first metallic film is formed to be thinner (along Y-Y’ as shown in fig. 18) than the second metallic film.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kidoh et al. (US PGPub 2008/0067583), as applied to claims 1 and 6 above, and further in view of Aochi (JP2015/149413)
Regarding claims 3 and 8, as described above, Kidoh substantially reads on the invention as claimed, except Kidoh does not teach further comprising a nitride film including a nitride of the first metal between the first metallic film 20and the second metallic film.  Aochi teaches further comprising a nitride film including a nitride of the first metal between the first metallic film 20and the second metallic film to adjust the resistance of the wiring layer (page 17-18 of translation). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Kidoh to have had a nitride film including a nitride of the first metal between the first metallic film 20and the second metallic film to adjust the resistance of the wiring layer (page 17-18 of translation) as taught by Aochi.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kidoh et al. (US PGPub 2008/0067583), as applied to claims 1 and 6 above, and further in view of LIU, Z., et al., "Formation Mechanism of Metal-Oxides on Plasma-Exposed WSix/poly Si Gate Stacks," Japanese Journal of Applied Physics, Vol. 38, February 15, 1999, pp. L 209-L 211.
Regarding claims 4 and 9, as described above, Kidoh substantially reads on the invention as claimed, except Kidoh does not teach the second metallic film includes the second metal and silicon, and the second metallic film is (001) oriented.  Liu teaches the second metallic film includes the second metal and silicon, and the second metallic film is (001) oriented to reduce the occurrence of unwanted oxidation of the layer (L210). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Kidoh to have had the second metallic film include the second metal and silicon, and the second metallic film is (001) oriented to reduce the occurrence of unwanted oxidation of the layer (L210) as taught by Liu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814